DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claim 3 is cancelled. Independent claim 1 is amended. Claims 4-6 are newly added. Claim 2 is withdrawn. Claims 1 and 4-6 are currently examined on the merits.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “recess” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 4-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recite "...thereby allow a lower part of the crystal growth vessel to dangle free", which is not disclosed in the specification as originally filed. Claims 4-6 are rejected because they depend on claim 1.
Claim 5 recite "... the heater is located further outside the crystal growth vessel than the holding member", which is not disclosed in the specification as originally filed. 
Claim 6 recite "... the heater is located further outside the crystal growth vessel than the insulation part", which is not disclosed in the specification as originally filed.
Hockerson-Halberstadt, Inc. v. Avia Group Int’l, 222 F.3d 951, 956, 55 USPQ2d 1487, 1491 (Fed. Cir. 2000); see MPEP 2125.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 4-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The recited in claim 1 “…thereby allow a lower part of the crystal growth vessel to dangle free” constitutes an indefinite subject matter. It is not clear what “dangle free” means. Therefore, the metes and bounds of claim 1 are not readily ascertainable. Clarification and/or correction are/is required. Claims 4-6 are rejected because they depend on claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Hori et al (US 20160122903 A1, “Hori”).
Regarding claim 1, Hori (entire document) teaches a SiC single crystal production apparatus, comprising a crucible 5 for crystal growth (crystal growth vessel) containing a silicon carbide source material 12 (SiC raw material) (figs 1, 7-11 and 13, 0044-0046); an insulator 6 (insulation part) covering the periphery of the crucible 5 (crystal growth vessel) (figs 1, 7-11 and 13, 0044 and 0057-0058); a heater 1/2/3 used to heat the crucible (crystal growth vessel) (figs 1, 7-11 and 13, 0005-0006, 0044, 0047-0058); and a support portion 4 (holding member) used to hold the crucible 5 (crystal growth vessel) (figs 1, 7-11 and 13, 0005-0006, 0044, 0053-0058), wherein the holding member (support portion 4) comprises a mount portion 4c (pedestal) (figs 1, 7, 13,  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ 2d 1647 (Bd. Pat. App. & Inter. 1987). See also MPEP 2114. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).
4 is rejected under 35 U.S.C. 103 as being unpatentable over Hori as applied to claim 1 above, and further in view of Kondo et al (JP 2000264793 A, machine translation, “Kondo”).
Regarding claim 4, Hori teaches the second end of the projection engaged into the side surface of the crystal growth vessel/crucible as addressed above, but does not explicitly teaches that the second end of the projection is inserted into a recess in the side surface of the crystal growth vessel. However it is a known practice that recesses (root of screw part 23) are formed in the side surface of the crystal growth vessel (container 22), and projections (crest of the lower prat 21) is inserted into the recesses (threads of screw part 23) in the side surface of the crystal growth vessel (container 22), as taught by Kondo (fig 3, 0026-0029). Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified Hori per teachings of Kondo in order to provide an apparatus for producing silicon carbide single crystals under suitable conditions (Kondo abstract, 0026-0029).
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Hori as applied to claim 1 above, and further in view of Sakaguchi et al (US 20060144324 A1, “Sakaguchi”).
Regarding claim 5, Hori teaches the crystal growth vessel and the holding member as addressed above, but does not explicitly teach that the heater is located further outside the crystal growth vessel than the holding member. However Sakaguchi teaches an apparatus, wherein the heating coil 7 is located further outside the crystal growth crucible 2 (vessel) than a member 1 with projection for holding the crucible 2 
Regarding claim 6, Hori/Sakaguchi teaches the heating coil 7 (heater) is located further outside the crystal growth crucible 2 (vessel) than insulators 8 (insulation part) (Sakaguchi figs 1 and 2).
Response to Arguments
Applicant's arguments filed 11/17/2021 have been fully considered but they are not persuasive.
Applicant’s arguments that “… in Hori et al, projections 5a3 of crucible 5 engage a sidewall 4a1 of the first support portion 4a around the entire circumference thereof so as to rigidly hold the crucible 5 within the opening formed in the first support portion 4a. Hori et al does not meet the limitation of amended claim 1 which requires the crystal growth vessel to be held in a "suspended state" by the holding member.” have been considered, but not found persuasive. It is firstly noted that there is no any description about “rigidly” hold the crucible in Hori. In fact, it is merely applicant’s own interpretation to the reference Hori. Furthermore, the term “suspended” is defined as “to hang so as to be free on all sides except at the point of support”, according to online dictionary https://www.merriam-webster.com/dictionary/suspended. As addressed above, Hori teaches a second end (4a1) of a first support portion 4a/4a1 (the projection) engaging a side surface of the crystal growth vessel (crucible 5) so as to hold the crystal growth vessel (crucible 5) in a suspended state (figs 1, 7, 13); it is apparent that, except at the 
Applicant's other arguments about newly added claims 4-6 have been fully considered but they are not persuasive because the arguments do not apply to combination of the references being used in the current rejection.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, it is examiner’s position that a prima facie case of obviousness is well-established per teachings/combination of the instantly cited references.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hua Qi whose telephone number is (571)272-3193. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/HUA QI/Primary Examiner, Art Unit 1714